Case 2:21-cv-00996-JS-AYS Document 26 Filed 07/20/21 Page 1 of 40 PageID #: 111




  UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF NEW YORK

 ANDREW PERRONG
     Plaintiff

        v.

 Charles Baratta LLC, et al.
        Defendants
                                           No. 2:21-cv-00996


              MEMORANDUM OF LAW IN SUPPORT OF DEFENDANTS’
              MOTION TO DISMISS PURSUANT TO 12(B)(1) AND 12(B)(6)




                                          ___/s/ Joshua Thomas________
                                          Joshua Thomas Esq.
                                          Law Offices of Joshua L. Thomas, PLLC
                                          Via Pro Hac Vice
                                          225 Wilmington-West Chester Pike
                                          Suite 200
                                          Chadds Ford, PA 19317
                                          Phone: (215) 806-1733
                                          Email: JoshuaLThomas@gmail.com
Case 2:21-cv-00996-JS-AYS Document 26 Filed 07/20/21 Page 2 of 40 PageID #: 112




                                            SUMMARY

       Defendants Charles Baratta LLC, Slater Slater Schulman LLP, and Arkady Frekhtman

Attorney at Law P.C. (“Defendants”) respectfully submit this memorandum of law in support of

its Motion to Dismiss Plaintiff’s Amended Complaint (“PAC”) pursuant to Federal Rule of Civil

Procedure 12(b)(1) and 12(b)(6).Plaintiff Andrew Perrong an individual who has been called a

“frequent filer of Telephone Consumer Protection Act lawsuits” files in a seemingly new venue

here, yet fails to properly cure issues he has experienced in the past. (See Perrong v. South Bay

Energy Corp., Case No. 2:20-cv-05781-JDW (E.D. Pa. April 13, 2021.) The primary issue in this

case is that the number allegedly called “215-725-1530” is not only not registered to him, but is

registered at a home line to an unrelated individual at an address different from Mr. Perrong. (See

Exhibit A – Email from Perrong and Exhibit B – searches of that number to a third party). As such,

these alleged violations are non existent in this matter and should be dismissed since Plaintiff in

this matter has no factual basis for their claims.

                              LEGAL ARGUMENT
                 THE CASE SHOULD BE DISMISSED WITH PREJUDICE

   A. Standards of Review On Motion To Dismiss

       Fed. R. Civ. P. 12(b)(6) provides for dismissal where a plaintiff fails to state a claim upon

which relief can be granted. A legal claim requires pleading sufficient facts. Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 556-57 (2007). “Bare assertion[s]” or “conclusory allegations” will not

suffice. Id. Nor will a “formulaic recitation of the elements.” Ashcroft v. Iqbal, 556 U.S. 662, 681

(2009); Pension Ben. Guar. Corp. ex rel. St. Vincent Catholic Med. Ctr. Ret. Plan v. Morgan

Stanley Inv. Mgmt. Inc., 712 F.3d 705, 724 (2d Cir. 2013) (affirming dismissal where plaintiff

“does not support its [] claim with factual allegations sufficient to elevate it from the realm of mere

‘legal conclusions’”) (citing Iqbal, 556 U.S. at 679); Melito v. Am. Eagle Outfitters, Inc., 14-CV-
Case 2:21-cv-00996-JS-AYS Document 26 Filed 07/20/21 Page 3 of 40 PageID #: 113




02440 (VEC), 2015 WL 7736547, at *4-5 (S.D.N.Y. Nov. 30, 2015) (“[L]egal conclusion[s]

couched as factual allegation[s]” will not prevent dismissal.). Instead, the PAC must allege

“enough fact[s] to raise a reasonable expectation that discovery will reveal evidence” supporting

the plaintiff’s allegations. Twombly, 550 U.S. at 556. If Plaintiffs “have not nudged their claims

across the line from conceivable to plausible, their complaint must be dismissed.” Id. at 570.

       As such, Plaintiff lacks standing to assert these claims. He has not, and cannot, plead that

he suffered any concrete or particularized injury from Defendant’s alleged cellular phone calls,

thereby lacks standing to assert a claim under the TCPA pursuant to the United States Supreme

Court’s recent ruling in Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1547 (2016), as revised (May 24,

2016) (“Spokeo”).     Plaintiff also fails to plead facts establishing a plausible claim against

Defendant. Rather than pleading specific facts, Plaintiff pleads barebones, conclusions that

contain a formulaic recitation of the elements under the TCPA and inapplicable state law.

However, “[t]hreadbare recitals of the elements of a cause of action, supported by mere conclusory

statements, do not suffice.” Iqbal, 556 U.S. at 678. In this case, even if all facts are accepted to

be accurate, there is no case that can be pursued here as there are no damages by the alleged parties

that Plaintiff is attempting to sue. Instead, this is merely an attempt by plaintiff to extract monies

from an innocent party that Plaintiff should have known should not be pursued prior to filing.

   B. Material Facts

       In this particular case, there were never any violations, as Plaintiff’s number, the only

allegedly number called, is not registered to him, and even if it was, it is still a landline. (See

Exhibit A – Email from Perrong and Exhibit B – searches of that number to a third party). Further,

by his own admission, he invited further contact when he received the call, and as such, invited

further communications, not stating that he did not wish to be called further. Indeed, plaintiff
Case 2:21-cv-00996-JS-AYS Document 26 Filed 07/20/21 Page 4 of 40 PageID #: 114




pleads that on January 30, 2021 he left his information to be contacted again and received an

email for that purpose. See PAC ¶¶ 30-32. He then sent an email on February 1, 2021 to submit

his demand, where he admitted that he not only spoke with an employee (which contradicts his

claim in the PAC) that he stated “whom I believe to be from Prime Marketing Source”. (See

Exhibit A). Further, in that email he includes one address, though based on public records, that is

a different address from that associated with his alleged number. (See Exhibit A – Email from

Perrong and Exhibit B – searches of that number to a third party).

       To make matters worse for Plaintiff, the call does not fall into the type required to even

count as a violation. (See Certification of Rashid Mukhtar). Per the TCPA, to qualify as an

‘automatic telephone dialing system,’ a device must have the capacity either to store a telephone

number using a random or sequential generator or to produce a telephone number using a random

or sequential number generator. Mr. Muhktar has personal knowledge of the device used in this

case, which is known as an “IVR broadcaster” and that is what was used to send out the alleged

initial call. The dialer does not, and can not, use any random or sequential software or number

generator for dialing. The dialer is just used to dial the calls and connect the calls, it in no way

generates the number or are they ever random. All numbers received have been DNC (Do Not Call

list) and TCPA (Telephone Consumer Protection Act) scrubbed so there cannot be violations when

they are input into our dialer. As such, these calls do not, and cannot, fall into the category as

violations of the TCPA.

   C. Legal Argument

       This case should either be dismissed with prejudice, based on the aforementioned facts.

From the outset, this court lacks Subject Matter Jurisdiction. Sinochem Int’l Co. v. Malay. Int’l

Shipping Corp., 549 U.S. 422, 436 (2007) (“If . . . a court can readily determine that it lacks
Case 2:21-cv-00996-JS-AYS Document 26 Filed 07/20/21 Page 5 of 40 PageID #: 115




jurisdiction over the cause or the defendant, the proper course [is] to dismiss on that ground.”).

Rule 12(b)(6) of the Federal Rules of Civil Procedure allows a party to move for dismissal of a

complaint that fails to state a claim upon which relief can be granted. “To survive a motion to

dismiss” under Rule 12(b)(6), “a complaint must contain sufficient factual matter, accepted as true,

to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). To demonstrate a facially

plausible basis for relief, a plaintiff must plead facts which allow “the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Id.

            a. Standard of Review For Motion to Dismiss

       Defendant brings this motion to dismiss and/or to strike pursuant to Rules 12(b)(1),

12(b)(6) and 12(f) of Federal Rules of Civil Procedure. Dismissal is appropriate under Rule

12(b)(1) when the district court lacks subject matter jurisdiction over the claim. Fed.R.Civ.P.

12(b)(1).

       Because “standing is necessary to our jurisdiction,” a federal court must determine standing

at the outset. Strubel v. Comenity Bank, 842 F.3d 181, 187 (2d Cir. 2016); see Equal Vote Am.

Corp. v. Cong., 397 F. Supp. 3d 503, 507 (S.D.N.Y. 2019) (“‘The irreducible constitutional

minimum’ necessary to establish subject matter jurisdiction is standing.”) (quoting Lujan v. Defs.

of Wildlife, 504 U.S. 555, 560-61 (1992)). To survive a motion to dismiss for lack of standing, a

plaintiff must allege facts that, when accepted as true, “affirmatively and plausibly suggest that it

has standing to sue.” Reyes v. Sofia Fabulous Pizza Corp., No. 13-CV-7549 (LAK) (JCF), 2014

WL 12768922, at *2 (S.D.N.Y. Apr. 7, 2014), report and rec. adopted, 2014 WL 1744254

(S.D.N.Y. Apr. 24, 2014). A facial challenge to Article III standing under Rule 12(b)(1) may be

“based solely on the allegations of the complaint or the complaint and [any] exhibits attached.”
Case 2:21-cv-00996-JS-AYS Document 26 Filed 07/20/21 Page 6 of 40 PageID #: 116




Katz v. Donna Karan Co., LLC, 872 F.3d 114, 119 (2d Cir. 2017) (quotation omitted). The party

asserting subject matter jurisdiction has the burden to prove the Court’s jurisdiction by a

preponderance of the evidence. Makarova v. United States, 201 F.3d 110, 113 (2d Cir. 2000).

In addition, a plaintiff must have statutory standing under the law being invoked. See Casper Sleep,

Inc., 204 F. Supp. 3d at 637-38. This assessment was previously part of the “prudential standing”

analysis or a “separate aspect of standing” but courts now address it under Rule 12(b)(6). See id.

at 637 (“[T]he inquiries traditionally undertaken under the ‘prudential standing’ rubric (e.g., the

zone-of-interests test) . . . simply go to whether the particular plaintiff ‘has a cause of action under

the statute.’”).

        Lack of Article III standing necessitates dismissal of a complaint. See Pres. at Connetquot

Homeowners Ass’n, Inc. v. Costco Wholesale Corp., No. 17CV7050JFBAYS, 2019 WL 337093,

at *1 (E.D.N.Y. Jan. 28, 2019), appeal withdrawn, No. 19-1407 (L), 2019 WL 4025726 (2d Cir.

Aug. 21, 2019). To establish standing under Article III, a plaintiff “must have (1) suffered an injury

in fact, (2) that is fairly traceable to the challenged conduct of the defendant, and (3) that is likely

to be redressed by a favorable judicial decision.” Spokeo v. Robins, 136 S. Ct. 1540, 1547 (2016)

(quoting Lujan, 504 U.S. at 560-61). All three of these requirements are absent here.

        In our case, Plaintiff does not plead any facts establishing that he suffered any concrete or

particularized injury. In fact, Plaintiff does not allege that he suffered any damages whatsoever as

a result of any alleged violations of the TCPA. At best, Plaintiff has simply alleged a bare

procedural violation, which is insufficient to establish standing. It is important to note that

Plaintiff’s failure to plead a specific, concrete injury is particularly noteworthy in this case.

        For constitutional standing, the “first and foremost” of Article III’s requirements is injury

in fact. Spokeo, 136 S. Ct. at 1548. To establish a sufficient injury in fact, a plaintiff must allege
Case 2:21-cv-00996-JS-AYS Document 26 Filed 07/20/21 Page 7 of 40 PageID #: 117




an injury that is “‘concrete and particularized’ and ‘actual or imminent, not conjectural or

hypothetical.’” Spokeo, 136 S. Ct. at 1548 (quoting Lujan, 504 U.S. at 560); Clapper v. Amnesty

Int’l USA, 568 U.S. 398, 409-10 (2013). Bank has failed to allege any such injury.

       Congress enacted the TCPA to remedy “certain practices invasive of privacy” and

“intrusive nuisance calls.” See Mims v. Arrow Fin. Servs., LLC, 132 S. Ct. 740, 745 (2012). But

Plaintiff has not alleged any facts establishing an “actual or imminent” invasion of privacy here.

In fact, his alleged number is not even registered to him, nor is their evidence that a cell phone

was called, and not a land line. Defendant fails to and cannot assert an invasion of his privacy

interests or that he had any expectation of privacy regarding a third party’s residential landline.

       Moreover, his decision to remain on the line speaking to multiple live persons and

requesting documentation does not suffice as injury. See Exhibit A – Email); cf. Bank v.

CreditGuard of Am., No. 18CV1311PKCRLM, 2019 WL 1316966, at *11 (E.D.N.Y. Mar. 22,

2019) (rejecting Plaintiff’s allegation that he was injured by a prerecorded call where he remained

on the phone with a live agent for 20 minutes for investigatory purposes).

       Causation for Article III standing purposes requires that the “injury in fact” be “fairly

traceable” to the defendant’s conduct. Lexmark Int’l, Inc. v. Static Control Components, Inc., 572

U.S. 118, 125 (2014)).. Plaintiff fails to plead sufficient facts showing, inter alia: (i) any conduct

directly or indirectly attributable to Defendants; (ii) any basis for concluding that the party who

initiated the call is an agent of Defendants; (iii) that there is any relationship between Defendants

and any third party who contacted him; or (iv) what control, if any, Defendants had over that third

party. See Holland v. JPMorgan Chase Bank, N.A., No. 19 CIV. 00233 (PAE), 2019 WL 4054834,

at *7 (S.D.N.Y. Aug. 28, 2019) (finding plaintiff’s injury was not fairly traceable to the conduct

of JPMC because plaintiff “failed to present a factual basis supporting his assertion that JPMC
Case 2:21-cv-00996-JS-AYS Document 26 Filed 07/20/21 Page 8 of 40 PageID #: 118




itself made any of the robocalls”); see also Freidman v. Massage Envy Franchising, LLC, 2013

WL 3026641, at *4 (S.D. Cal. June 13, 2013) (finding plaintiff lacked Article III standing for

TCPA claim where plaintiff did not allege an agency relationship “that would in turn infer direct

or vicarious liability”). Indeed, plaintiff pleads he left his information to be contacted again and

received an email for that purpose. PAC ¶¶ 30-32. These allegations directly contradict his bald

conclusion that any purported injury is traceable to Defendants. Because Plaintiff fails to allege

facts by which one could trace a purported injury to Defendants, he lacks Article III standing.

       Redressability means a non-speculative “likel[ihood] that the injury alleged will be

remedied “by a favorable decision.” See Lujan, 504 at 560-61. Moreover, a party may have

standing “to seek redress for injuries done to him, but may not seek redress for injuries done to

others.” Moose Lodge No. 107 v. Irvis, 407 U.S. 163, 166 (1972). Plaintiff pleads no facts showing

any conduct attributable to Defendants, and thus any purported injury is not capable of being

redressed. Further, imposing damages on Defendants will not prevent the purported unlawful

conduct of any of the unidentified third parties who allegedly placed the call. Accordingly, Plaintiff

also lacks Article III standing due to his failure to meet the redressability requirement and his PAC

must be dismissed under Rule 12(b)(1).

       In 2015, Congress amended that provision’s general robocall restriction to permit robocalls

made to collect debts owed to or guaranteed by the federal government. That “government-debt

exception” was short-lived. On July 6, 2020, the Supreme Court struck it down as an

unconstitutional content-based restriction on speech and severed it from the rest of the statute. See

Barr v. Am. Ass’n of Political Consultants (AAPC), 140 S. Ct. 2335 (2020). Because of the ruling

in that case, and that the Supreme Court did not reach a clear majority, further clarification is

necessary, and was supplied when the Supreme Court rendered a ruling in the matter of Facebook,
Case 2:21-cv-00996-JS-AYS Document 26 Filed 07/20/21 Page 9 of 40 PageID #: 119




Inc. v. Duguid, No. 19-511 (Decided April 1, 2021). As part of the ruling, it completely nullifies

the claims made in that complaint, as more fully elaborated in the case itself, but also, the claims

in this case too. “The Court reversed, in Facebook’s favor, holding that to qualify as an “automatic

telephone dialing system,” a device must have the capacity either to store a telephone number

using a random or sequential generator or to produce a telephone number using a random or

sequential number generator.” Facebook, Inc. v. Duguid. No. 19-511 (Decided April 1, 2021).

As such, this case should be immediately withdrawn, in light of this ruling.” That is not applicable

in this case, nor does Plaintiff have any evidence of such. Once again, even if he did, he actually

requested information during the call when he admittedly spoke with a person, completely

nullifying his claim that he was harmed and removing this as a TCPA claim, since he spoke with

an individual. As such, the complaint must be dismissed for lack of subject matter jurisdiction.

           b. Standard Of Review To Strike Class Allegations as Impertinent, Immaterial

               Allegations

       A court may strike from a pleading “any redundant, immaterial, impertinent, or scandalous

matter.” Fed. R. Civ. P. 12(f). “Whether to grant or deny a motion to strike is vested in the trial

court’s sound discretion.” Tucker v. Am. Int’l Grp., Inc., 936 F. Supp. 2d 1, 15 (D. Conn. 2013).

“[M]otions to strike . . . may be granted where the allegations challenged have no real bearing on

the subject matter or are likely to prejudice the movant.” Impulsive Music v. Pomodoro Grill, Inc.,

No. 08-CV-6293, 2008 WL 4998474, at *2 (W.D.N.Y. Nov. 19, 2008) (quoting Red BallInterior

Demolition Corp. v. Palmadessa, 908 F. Supp. 1226, 1241-42 (S.D.N.Y. 1995)).

       Motions to strike class allegations “are appropriate where the unsuitability of class

treatment is evident on the face of the complaint . . . .” 1 McLaughlin on Class Actions § 3:4.

“Although class certification typically occurs at a later stage of the proceedings, ‘[a] motion to
Case 2:21-cv-00996-JS-AYS Document 26 Filed 07/20/21 Page 10 of 40 PageID #: 120




 strike class allegations is ‘procedurally permissible’ at the pleading stage,’” (Davis v. Navient

 Corp., No. 17-CV-00992-LJV-JJM, 2018 WL 1603871, at *4 (W.D.N.Y. Mar. 12, 2018)), “if the

 inquiry would not mirror the class certification inquiry and if resolution of the motion is clear.”

 Davito v. AmTrust Bank, 743 F. Supp. 2d 114, 115 (E.D.N.Y. 2010) (internal citations omitted).

 This Court should dismiss the case because Plaintiff lacks standing to bring a TCPA claim because

 he does not allege, and cannot establish, any concrete harm or injury as result of the alleged cellular

 telephone calls and if not, should dismiss the Class allegations as completely devoid in fact or

 legal basis.




                                           CONCLUSION

         For these reasons, this Court should dismiss the complaint with prejudice.

                                                        ___/s/ Joshua Thomas________
                                                        Joshua L. Thomas and Associates
                                                        Joshua Thomas Esq.
                                                        225 Wilmington-West Chester Pike
                                                        Suite 200
                                                        Chadds Ford, PA 19317
                                                        Phone: (215) 806-1733
                                                        Email: JoshuaLThomas@gmail.com
Case 2:21-cv-00996-JS-AYS Document 26 Filed 07/20/21 Page 11 of 40 PageID #: 121




                                        CERTIFICATION

 Avi Robert Kaufman
 Kaufman PA
 400 Northwest 26th Street
 Miami, FL 33127
 (305) 469-5881
 Email: kaufman@kaufmanpa.com

       I, the undersigned attorney certify that I served a copy of this on Plaintiff, specifically:



                                                       ___/s/ Joshua Thomas________
                                                      Joshua L. Thomas and Associates
                                                      Joshua Thomas Esq.
                                                      Supreme Court ID No. 312476
                                                      225 Wilmington-West Chester Pike
                                                      Suite 200
                                                      Chadds Ford, PA 19317
                                                      Phone: (215) 806-1733
                                                      Email: JoshuaLThomas@gmail.com
Case 2:21-cv-00996-JS-AYS Document 26 Filed 07/20/21 Page 12 of 40 PageID #: 122




   UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF NEW YORK

  ANDREW PERRONG
      Plaintiff

         v.

  Charles Baratta LLC, et al.
         Defendants
                                                     No. 2:21-cv-00996



                                     ORDER GRANTING
                                    MOTION TO DISMISS

        THIS MATTER having been opened to the Court upon the application of attorney for

 Defendant, and for good cause shown;

        IT IS ON THIS _____________ day of _______________, 202___;

        ORDERED:

        1. That Defendants’ motion is hereby granted; and

        2. That the case is here by DISMISSED WITH PREJUDICE.




                                ________________________________________________
Case 2:21-cv-00996-JS-AYS Document 26 Filed 07/20/21 Page 13 of 40 PageID #: 123




          EXHIBIT A
Case 2:21-cv-00996-JS-AYS Document 26 Filed 07/20/21 Page 14 of 40 PageID #: 124




 From: Andy P.
 Sent: Monday, February 1, 2021 3:05 PM
 To: Prime Marketing Source
 Subject: Illegal Calls from Prime Marketing Source on Behalf of Slater Slater Schulman LLP
 and Frekhtman & Associates



 February 1, 2021
 Re: Violation of the Telephone Consumer Protection Act

 Sirs:

 My name is Andrew Perrong. I write to bring to your attention a telemarketing concern of mine.
 On January 30, 2021, I received three automated "robocalls" placed using a prerecorded message
 from the caller ID 814-631-5055 and an Automatic Telephone Dialing System ("ATDS") from
 the caller ID 516-712-2661. These messages were sent to my telephone number 215-725-1530
 soliciting clients by pre-recorded message for a potential action in connection with In re.
 Johnson & Johnson Talcum Powder Litigation. In an effort to identify the caller, I spoke to an
 employee, whom I believe to be from Prime Marketing Source, who then sent me a retainer
 agreement naming Slater Slater Schulman LLP and Frekhtman & Associates as the firms
 responsible for these illegal calls.


 I did not provide my consent to Prime Marketing Source, Slater Slater Schulman LLP, nor
 Frekhtman & Associates to make calls to me, and believe that your actions constitute illegal
 violations of the Telephone Consumer Protection Act. It is my understanding that according to
 the Telephone Consumer Protection Act (“TCPA”), it is illegal to make calls using an ATDS or
 an artificial or prerecorded voice to a telephone number, such as my number 215-725-1530,
 which is charged for the calls, without first obtaining my prior express written consent.


 I am using this e-mail to revoke any purported consent you may continue to have to contact me,
 even though I contend that you never had consent to contact me. I am also using this e-mail to
 request a copy of your company's do-not-call policy.

 Please forward to my attention all documents that evidence any purported consent to receive
 calls from your company, any other documents that support a claim that the calls placed to me
 were not illegal, as well as any other documents that support a claim that there is no relationship
 between the company that made the calls and your company, if that’s your claim. Before I
 proceed with a formal claim, I wanted to give your company the opportunity to explain its
 actions. Please forward this information to my attention by e-mail (andyperrong@gmail.com) or
 a USPS letter with an e-mail carbon copy by Friday, February 5, 2021.

 Thank you kindly,
 Andrew Perrong
Case 2:21-cv-00996-JS-AYS Document 26 Filed 07/20/21 Page 15 of 40 PageID #: 125




 1657 The Fairway #131
 Jenkintown, PA 19046
 215-791-6957
 215-725-1530
Case 2:21-cv-00996-JS-AYS Document 26 Filed 07/20/21 Page 16 of 40 PageID #: 126




          EXHIBIT B
Search People FREE with the phone number (215) 725-1530                   https://www.searchpeoplefree.com/phone-lookup/215-725-1530
              Case 2:21-cv-00996-JS-AYS Document 26 Filed 07/20/21 Page 17 of 40 PageID #: 127


                                                                                               (215) 725-1…




                 (2     15) 725-1530
               Reverse Phone Lookup / 2 / 215 / (215) 7 / (215) 725 / (215) 725-15 / (215) 725-1530


                  Details for phone number:
                  (215) 725-1530

                  Current Owner:            Ai Hui Guo

                  Previous Owners:          Brenda Jean Randle, Shanchun C Guo,
                                            Mingli Liu, Devin Jon Hotsko, Alam
                                            Manzoor

                  Type:                     Landline

                  Carrier:                  Verizon Pennsylvania Inc

                  Active:                   Active

                  Reported:                 0 times


                                                     View Full Background Report

                  Full Background Report for Ai Guo




1 of 11                                                                                                          5/27/2021, 4:27 PM
Search People FREE with the phone number (215) 725-1530                       https://www.searchpeoplefree.com/phone-lookup/215-725-1530
              Case 2:21-cv-00996-JS-AYS Document 26 Filed 07/20/21 Page 18 of 40 PageID #: 128

                       Arrest & Criminal                   5 Addresses & Phone
                  Records - Unlock!                       Numbers

                       Misdemeanors &                      0 Email Addresses
                  Felonies - Unlock!

                       Registered Sex Offender            39 Family Members &
                  - Unlock!                               Associates

                       Warrants & Police                      Assets & Properties -
                  Records - Unlock!                       Unlock!

                       Nationwide Court                    0 Business Records
                  Records - Unlock!

                       Evictions & Foreclosures               Professional Licenses -
                  - Unlock!                               Unlock!

                       Bankruptcies, Liens &                  Public Records - Unlock!
                  Judgments - Unlock!

                       Speeding Tickets -                     Birth & Death Records -
                  Unlock!                                 Unlock!

                       Social Media Records -                 Marriage & Divorce
                  Unlock!                                 Records - Unlock!

                       Domain Records -                       Workplace Records -
                  Unlock!                                 Unlock!

                       DEA & FEIN Records -
                  Unlock!


                                Full Background Report - Unlock Now!




                  Has this phone number been calling you?


                       Report as Spam




                  Aihui Alyssa Guo in Tucker, GA


2 of 11                                                                                                              5/27/2021, 4:27 PM
Search People FREE with the phone number (215) 725-1530                https://www.searchpeoplefree.com/phone-lookup/215-725-1530
              Case 2:21-cv-00996-JS-AYS Document 26 Filed 07/20/21 Page 19 of 40 PageID #: 129

                     also Ai Hui Guo

                  Age     23 (November 1997)

                  Home address, vacation, business, rental and apartment
                  property addresses for Ai
                  5716 Princeton Run Trl, Tucker, GA 30084 -Current
                  3728 W Esplanade S Ave, APT 207, Metairie, LA 70002
                  3728 Esplanade Ave, APT 207, Metairie, LA 70002

                  Home telephone number and mobile/wireless/cell phone
                  numbers for Ai
                  (215) 725-1530 -Current    (770) 925-4589

                  Spouse, partner, mother, father, sister, brother and ex-
                  spouse/partner for Ai
                  Shanchun C Guo SR               Carolyn Hawood Randle
                  Brenda J Randle                 Luguan G Yan
                  Frank B Randle

                  Friends, family, business associates and current/previous
                  roommates for Ai
                  Mingli Liu


                                                           More Free Details




                  Reverse Phone Lookup ReportPeopleFinders.com

                         Identify Unknown                 Contact Information
                         Calls                            Identify Missed Calls
                         Verify Phone Numbers             Phone Owner
                         Previous Phone                   Addresses
                         Owners

                        View Phone Report




                  Brenda Jean Randle in Saginaw, MI



3 of 11                                                                                                       5/27/2021, 4:27 PM
Search People FREE with the phone number (215) 725-1530                  https://www.searchpeoplefree.com/phone-lookup/215-725-1530
              Case 2:21-cv-00996-JS-AYS Document 26 Filed 07/20/21 Page 20 of 40 PageID #: 130

                  Age     66 (September 1954)

                  Home address, vacation, business, rental and apartment
                  property addresses for Brenda
                  3991 Hermansau Dr, Saginaw, MI 48603 -Current
                  2025 W Genesee Ave, Saginaw, MI 48602
                  4238 Harbour Towne Dr, APT 3, Saginaw, MI 48603
                  2113 Whittier St, Saginaw, MI 48601
                  2761 Woodlake SW Rd, APT RD, Wyoming, MI 49519

                  Home telephone number and mobile/wireless/cell phone
                  numbers for Brenda
                  (989) 753-1876 -Current    (989) 790-0871
                  (215) 725-1530             (770) 925-4589
                  (989) 753-0932             (989) 755-4009

                  Spouse, partner, mother, father, sister, brother and ex-
                  spouse/partner for Brenda
                  Carolyn Hawood Randle           Frank B Randle
                  Ruth Onell Randle               Joy J Randle
                  Joy T Randle

                  Friends, family, business associates and current/previous
                  roommates for Brenda
                  Raynelle Bryant                  Abigail Lee Elwer
                  Brittney M Tanis                 Christopher Yaochang Huang
                  David V Killewald


                                                            More Free Details




                  Shan Chun Dr Guo in Philadelphia, PA
                    also Shanchun C Guo

                  Age     56 (November 1964)

                  Home address, vacation, business, rental and apartment
                  property addresses for Shanchun




4 of 11                                                                                                         5/27/2021, 4:27 PM
Search People FREE with the phone number (215) 725-1530                https://www.searchpeoplefree.com/phone-lookup/215-725-1530
              Case 2:21-cv-00996-JS-AYS Document 26 Filed 07/20/21 Page 21 of 40 PageID #: 131

                  7930 Barnes St, APT A4, Philadelphia, PA 19111 -Current
                  5716 Princeton Run Trl, Tucker, GA 30084
                  1400 NW 10th Ave, APT 1406, Miami, FL 33136
                  3728 Esplanade Ave, APT 207, Metairie, LA 70002
                  3669 River Heights SE Xing, Marietta, GA 30067

                  Home telephone number and mobile/wireless/cell phone
                  numbers for Shanchun
                  (786) 972-0022 -Current    (215) 725-1530
                  (770) 925-4589

                  Spouse, partner, mother, father, sister, brother and ex-
                  spouse/partner for Shanchun
                  Aihui Alyssa Guo                Luguan G Yan
                  Liheng Guo                      Carolyn Hawood Randle
                  Brenda J Randle

                  Friends, family, business associates and current/previous
                  roommates for Shanchun
                  Mingli Liu                       Elizabeth R Daly
                  Amina Elizabeth Posey            Bert Anthony Durant
                  Cathy M Dugan


                                                           More Free Details




5 of 11                                                                                                       5/27/2021, 4:27 PM
Search People FREE with the phone number (215) 725-1530                  https://www.searchpeoplefree.com/phone-lookup/215-725-1530
              Case 2:21-cv-00996-JS-AYS Document 26 Filed 07/20/21 Page 22 of 40 PageID #: 132


                  Ming Li Liu in Tucker, GA
                   also Mingli Liu

                  Age     55 (November 1965)

                  Home address, vacation, business, rental and apartment
                  property addresses for Mingli
                  5716 Princeton Run Trl, Tucker, GA 30084 -Current
                  10 Summer St, APT 904, Malden, MA 02148
                  3669 River Heights SE Xing, Marietta, GA 30067
                  3728 Esplanade Ave, APT 207, Metairie, LA 70002
                  507 Pleasant St, APT 105, Malden, MA 02148

                  Home telephone number and mobile/wireless/cell phone
                  numbers for Mingli
                  (786) 972-0021 -Current    (305) 545-0682
                  (305) 324-6245

                  Spouse, partner, mother, father, sister, brother and ex-
                  spouse/partner for Mingli
                  Shi D An                        Wei Yang Cuiwei
                  Ping An                         Angela Z An
                  Shu An An

                  Friends, family, business associates and current/previous
                  roommates for Mingli
                  Shanchun C Guo                   Ai Hui Guo
                  Brenda J Randle


                                                            More Free Details




                  Devin Jon Hotsko in Lehigh Acres, FL

                  Age     50 (April 1971)

                  Home address, vacation, business, rental and apartment
                  property addresses for Devin




6 of 11                                                                                                         5/27/2021, 4:27 PM
Search People FREE with the phone number (215) 725-1530                  https://www.searchpeoplefree.com/phone-lookup/215-725-1530
              Case 2:21-cv-00996-JS-AYS Document 26 Filed 07/20/21 Page 23 of 40 PageID #: 133

                  2402 Concord N Ave, Lehigh Acres, FL 33971 -Current
                  107 Edward Ave, Lehigh Acres, FL 33936
                  132 Circle Dr, Fort Myers, FL 33905
                  1425 NW 8th Pl, Cape Coral, FL 33993
                  3971 Buckingham Rd, Fort Myers, FL 33905

                  Home telephone number and mobile/wireless/cell phone
                  numbers for Devin
                  (267) 202-3076 -Current    (215) 612-1057
                  (267) 625-8979             (239) 542-0629
                  (215) 342-3492             (215) 725-1530
                  (239) 772-1652             (215) 725-7150

                  Spouse, partner, mother, father, sister, brother and ex-
                  spouse/partner for Devin
                  Rachael D Hotsko                John D Hotsko
                  Cassandra K Hotsko              Maria C Samano
                  Ricardo P Samano

                  Friends, family, business associates and current/previous
                  roommates for Devin
                  Philip J Plotcher                Laura D Mozelesky
                  Timothy J Valecce                Christine A Nelson
                  Michael J Burg


                                                            More Free Details




7 of 11                                                                                                         5/27/2021, 4:27 PM
Search People FREE with the phone number (215) 725-1530                  https://www.searchpeoplefree.com/phone-lookup/215-725-1530
              Case 2:21-cv-00996-JS-AYS Document 26 Filed 07/20/21 Page 24 of 40 PageID #: 134


                  Manzoor Alam in Felton, DE
                   also Alam Manzoor

                  Age     76 (January 1945)

                  Home address, vacation, business, rental and apartment
                  property addresses for Alam
                  12388 S Dupont Hwy, Felton, DE 19943 -Current
                  500 Fairnest Ct, Dover, DE 19904
                  37 Waterwheel Cir, Dover, DE 19901
                  12374 S Dupont Hwy, Felton, DE 19943
                  828 Rr 1, Felton, DE 19943

                  Home telephone number and mobile/wireless/cell phone
                  numbers for Alam
                  (302) 284-3385 -Current    (302) 284-3380
                  (302) 359-2383             (302) 653-8759
                  (215) 725-1530

                  Spouse, partner, mother, father, sister, brother and ex-
                  spouse/partner for Alam
                  Joyce M Alam                    Shazia M Smith
                  Michael G Gruden                Jane Samera Alam
                  Carl L Smith

                  Friends, family, business associates and current/previous
                  roommates for Alam
                  Wayne V Johnson                  Mamie G Godwin
                  Ella Jane Ratledge               Franklin H Simmons
                  Linda J Johnson

                  S/C corporations, partnerships, limited liability corporations
                  (LLC) for Alam
                  PAK AMERICAN CHRISTIAN CONGRESS INC


                                                            More Free Details




                  Devin Jon Hotsko in Lehigh Acres, FL- Sponsored by



8 of 11                                                                                                         5/27/2021, 4:27 PM
Search People FREE with the phone number (215) 725-1530              https://www.searchpeoplefree.com/phone-lookup/215-725-1530
              Case 2:21-cv-00996-JS-AYS Document 26 Filed 07/20/21 Page 25 of 40 PageID #: 135

                  BeenVerified.com

                  Age     50

                  Home address, vacation, business, rental and apartment
                  property addresses for Devin
                  Lehigh Acres, FL 33971-Current
                  Fort Myers, FL 33901
                  Langhorne, PA 19053
                  Langhorne, PA 19047
                  Temecula, CA 92592
                  Philadelphia, PA 19134


                                                              More Details




                  Brenda Jean Randle in Saginaw, MI- Sponsored by
                  TruthFinder.com

                  Age     66

                  Home address, vacation, business, rental and apartment
                  property addresses for Brenda
                  Saginaw, MI 48603-Current
                  Oakland, CA 94609
                  Saginaw, MI 48602
                  Oakland, CA 94603
                  Grand Rapids, MI 49503
                  Oakland, CA 94610


                                                              More Details




                  Brenda Jean Randle in Saginaw, MI- Sponsored by
                  PeopleLooker.com

                  Age     66



9 of 11                                                                                                     5/27/2021, 4:27 PM
Search People FREE with the phone number (215) 725-1530                https://www.searchpeoplefree.com/phone-lookup/215-725-1530
              Case 2:21-cv-00996-JS-AYS Document 26 Filed 07/20/21 Page 26 of 40 PageID #: 136

                  Home address, vacation, business, rental and apartment
                  property addresses for Brenda
                  Saginaw, MI 48603-Current
                  Grand Rapids, MI 49503
                  Saginaw, MI 48602
                  Oakland, CA 94603
                  Oakland, CA 94610
                  Saginaw, MI 48601


                                                               More Details




                  Brenda Jean Randle in Saginaw, MI- Sponsored by
                  InstantCheckmate.com

                  Age     66

                  Home address, vacation, business, rental and apartment
                  property addresses for Brenda
                  Saginaw, MI 48603-Current
                  Grand Rapids, MI 49519
                  Saginaw, MI 48603
                  Grand Rapids, MI 49503
                  Oakland, CA 94603
                  Tucker, GA 30084


                                                               More Details




               Common Questions About (215) 725-1530
               ABOUT US                        OUR SPECIAL                                RESOURCES
                                                          OFFERS
                 O urWhofreeissearch
                               the current   owner of the phone number (215)
                                      tools and                                           About
                     725-1530?
               algorithms   provide you with the           FREE people searching          Privacy
                     The
               fastest,    current
                         most        owner
                                reliable    of (215)
                                         results     725-1530 is Ai Hui Guo.
                                                 to get
                                                           FREE reverse phone             Terms
               your work done. Whether you are
                     Who were the previous owners ofsearching
                                                            the phone number (215)
               finding friends, lost loved ones,
                     725-1530?


10 of 11                                                                                                      5/27/2021, 4:27 PM
Search People FREE with the phone number (215) 725-1530                 https://www.searchpeoplefree.com/phone-lookup/215-725-1530
              Case 2:21-cv-00996-JS-AYS Document 26 Filed 07/20/21 Page 27 of 40 PageID #: 137

               familyThe
                      members
                         previousor owners
                                    old school
                                            of (215) 725-1530
                                                        FREE address
                                                              are: Brenda
                                                                      searching
                                                                          Jean Randle, Shanchun
                                                                                       Contact UsC Guo,
               mates,Mingli
                      SearchPeopleFREE
                            Liu, Devin JonisHotsko,
                                             your Alam Manzoor.
                                                        FREE email searching
               #1 FREE data resource. Give us a                                        Language:
               try! Is phone number (215) 725-1530 a wireless or landline number? - Español
                     The phone number (215) 725-1530 is a landline number.

                      What phone company or carrier   supports phone
                                                SearchPeopleFREE        number (215) 725-1530?
                                                                   © 2021
                      The company or carrier that controls the service for the phone number (215) 725-1530
                      is Verizon Pennsylvania Inc.     Last Names

                     AIs phone
                           B number
                                C   D(215) 725-1530
                                           E    F currently
                                                     G       HactiveI or disconnected?
                                                                           J    K    L             M      N
                      The phone number (215) 725-1530 is currently active.
                           O    P   Q      R    S     T      U     V      W     X    Y             Z
                      Has the phone number (215) 725-1530 been reported for any spam complaints?
                      The phone number (215) 725-1530 Phones
                                                        has not been reported for any spam activity. Would
                      you like to report the phone number (215) 725-1530?
                                 2XX     3XX    4XX   5XX    6XX     7XX    8XX     9XX


                    SearchPeopleFREE.com is not a Consumer Reporting Agency (CRA) as defined by the
                     Fair Credit Reporting Act (FCRA) . This site can't be used for employment, credit or
                                         tenant screening, or any related purpose.




11 of 11                                                                                                       5/27/2021, 4:27 PM
Shanchun C Guo, (215) 725-1530, 7930 Barnes St, Philadelphia, PA | N...                                            https://nuwber.com/person/563a888098f8a849c1f7fc0a
               Case 2:21-cv-00996-JS-AYS Document 26 Filed 07/20/21 Page 28 of 40 PageID #: 138
                                  PERSON    PHONE        ADDRESS

                                   First and Last Name                               City, State                                                     LOG IN
                                   Shanchun C Guo                                    Philadelphia, PA


                                                                                                                                   TABLE OF CONTENTS
              Shanchun C Guo
              from Philadelphia, PA                                                                     VIEW FULL REPORT
                                                                                                                                     Summary

              Age: 56 years old                                                                                                      Personal Info
              Also known as: Shanchun Guo, Shanchun C Guo
                                                                                                                                     Phone Numbers

                                                                                                                                     Addresses
                   Landline number                                 Current address
                   (215) 725-1530                                  7930 Barnes St, Apt A12, Philadelphia, PA,                        Neighbors
                                                                   19111-2258
                                                                                                                                     Associates
                   Mobile number
                                                                                                                                     FAQ
                           VIEW CURRENT
                           NUMBER
                                                                                                                                     Control Your Listing

                   Email
                   guo@fccc.edu
                                                                                        SHOW ON MAP                                MORE RESULTS
                   s_guo@fccc.edu
                                                                                                                                   FROM
                   scguo@cs.com
                   scguo@epix.net
                   scguo@hotmail.com
                   scguo@wmconnect.com                                                                                               Shanchun C Guo
                                                                                                                                     Age 56 * Philadelphia,
                                                                                                                                     PA


                                                                                                                                     Shanchun Guo
                                                                                                                                     Philadelphia, PA


                                                                                                                                      VIEW ALL RESULTS




1 of 10                                                                                                                                                 5/27/2021, 4:27 PM
Shanchun C Guo, (215) 725-1530, 7930 Barnes St, Philadelphia, PA | N...                             https://nuwber.com/person/563a888098f8a849c1f7fc0a
               Case 2:21-cv-00996-JS-AYS Document 26 Filed 07/20/21 Page 29 of 40 PageID #: 139
                                PERSON    PHONE        ADDRESS

                                 First and Last Name               City, State                                                    LOG IN

                      in Philadelphia, PA                            in Philadelphia, PA
                                                                     in PA



                  MORE ABOUT SHANCHUN C GUO                                                Sponsored by Truthfinder




                       Address History                                Social Pro�les

                       Public Records                                 Court Records

                       Driving Records                                Background Reports




                  VIEW EMAIL AND SOCIAL PROFILES FOR SHANCHUN C
                  GUO


                 Name



                 Age



                 Location



                 Contact




                 Shanchun C Guo



                 56



                 Philadelphia, PA




                 VIEW DETAILS




                  FACT FILE




                                                                  Check out Shanchun C Guo’s fact �le.
                                                                    Feel free to download and print.



2 of 10                                                                                                                            5/27/2021, 4:27 PM
Shanchun C Guo, (215) 725-1530, 7930 Barnes St, Philadelphia, PA | N...                                 https://nuwber.com/person/563a888098f8a849c1f7fc0a
               Case 2:21-cv-00996-JS-AYS Document 26 Filed 07/20/21 Page 30 of 40 PageID #: 140
                                 PERSON    PHONE        ADDRESS

                                  First and Last Name                City, State                                                      LOG IN




                                                                                      DOWNLOAD




                  PERSONAL INFO                                                              UNLOCK FULL INFO




                Horoscope                                         Gender
                Scorpio                                                            UNLOCK




                Born                                              Occupation
                November 2, 1964                                                   UNLOCK




                Marital status
                Single




                  PHONE NUMBERS                                                             VIEW MORE NUMBERS




                 Phone number



                 Type



                 Dates seen



                 Associated people



                 (215) 725-1530



                 Landline



                 2004-2020



                 Manzoor Alam (2016)




3 of 10                                                                                                                                5/27/2021, 4:27 PM
Shanchun C Guo, (215) 725-1530, 7930 Barnes St, Philadelphia, PA | N...                                         https://nuwber.com/person/563a888098f8a849c1f7fc0a
               Case 2:21-cv-00996-JS-AYS Document 26 Filed 07/20/21 Page 31 of 40 PageID #: 141
                                PERSON       PHONE        ADDRESS

                                    First and Last Name                            City, State                                                LOG IN




                   ADDRESS                                                                         UNLOCK FULL INFO




                Current address                                                 Home type
                7930 Barnes St, Apt A12, Philadelphia, PA,                      Multiple Family Dwelling Unit
                19111-2258


                   PAST ADDRESSES                                                                  UNLOCK FULL INFO




                 Previous address



                 Period of residence



                 Apt A12, Philadelphia, PA, 19111-2258



                 2019



                 7930 Barnes St, Philadelphia, PA, 19111-2258



                 2016–2019



                 7930 Barnes St, Apt A4, Philadelphia, PA, 19111-2257



                 2012–2018


                                                                    SHOW MORE




4 of 10                                                                                                                                        5/27/2021, 4:27 PM
Shanchun C Guo, (215) 725-1530, 7930 Barnes St, Philadelphia, PA | N...                                             https://nuwber.com/person/563a888098f8a849c1f7fc0a
               Case 2:21-cv-00996-JS-AYS Document 26 Filed 07/20/21 Page 32 of 40 PageID #: 142
                                PERSON        PHONE      ADDRESS

                                   First and Last Name                              City, State                                                   LOG IN




                  RECORDS FOUND FOR SHANCHUN GUO                                                           Sponsored by Truthfinder




                 Name                     Age             Location                   Relatives



                 Shanchun C               56              Philadelphia, PA           Alyssa Aihui Guo           THAT ONE
                 Guo                                                                 Haitao Guo
                                                                                     Ju Tao Guo
                                                                                     Liheng Guo
                                                                                     Ping Guo



                 Shanchun                 -               Philadelphia, PA           -                          THAT ONE
                 Guo



                 MORE RESULTS                             Philadelphia, PA                                      VIEW DETAILS




                  NEIGHBORS FOR SHANCHUN C GUO                                                          UNLOCK FULL INFO



                Danie L Breen                                                    Terrence Ohanlon
                7919 Barnes St                                                   7918 Barnes St


                John J Di Marco                                                  Agnes P Mullin
                7918 Barnes St                                                   7921 Barnes St, Apt 1ST


                                                                     SHOW MORE




                  ASSOCIATES                                                                            UNLOCK FULL INFO



                Angelos Maria Delos Cruz                                         John T Russell
                Philadelphia, PA                                                 Philadelphia, PA


                Genze Shao                                                       Andrew V Ferrero
                Huntingdon Valley, PA                                            Philadelphia, PA


                                                                     SHOW MORE




5 of 10                                                                                                                                            5/27/2021, 4:27 PM
Shanchun C Guo, (215) 725-1530, 7930 Barnes St, Philadelphia, PA | N...                                               https://nuwber.com/person/563a888098f8a849c1f7fc0a
               Case 2:21-cv-00996-JS-AYS Document 26 Filed 07/20/21 Page 33 of 40 PageID #: 143
                                    PERSON      PHONE        ADDRESS

                                       First and Last Name                                City, State                                               LOG IN




                  Shanchun C Guo                    PA                             Court Records           VIEW REPORT




                  Shanchun C Guo                    PA                             Driving Records         VIEW REPORT




                  Shanchun C Guo                    PA                             Background              VIEW REPORT
                                                                                   Report



           Home    States      PA       Philadelphia         7930 Barnes St   Shanchun C Guo

           BROWSESOCIAL MEDIA PROFILES OF SHANCHUN GUO
           CONTACT
           HELP
           FIND
           ABOUT                                                                                           UNLOCK FULL INFO
           BY
           STATE
           PEOPLE

                            Linkedin                                                            Facebook



           Do
           What
           is
           you
           the
           know
           date
           Shanchun
           of
           C
           birth
           Guo’s
           and
           phone
           exact
           number?
           age
           of
           Shanchun
           ©
           C
           Copyright
           Guo?
           2021
           Nuwber,
           Inc.
           This
           website
           is
           not
           af�liated
           with
           the
           BROWSE
           United
           BY



6 of 10                                                                                                                                              5/27/2021, 4:27 PM
Shanchun C Guo, (215) 725-1530, 7930 Barnes St, Philadelphia, PA | N...          https://nuwber.com/person/563a888098f8a849c1f7fc0a
               Case 2:21-cv-00996-JS-AYS Document 26 Filed 07/20/21 Page 34 of 40 PageID #: 144
                             PERSON     PHONE        ADDRESS

                               First and Last Name                 City, State                                 LOG IN




           BY
           PHONE




           What
           How
           do
           is
           I
           Shanchun
           get
           C
           in
           Guo’s
           touch
           current
           with
           residential
           Shanchun
           address?
           C
           Guo
           by
           email?




           SHOW

           MORE




           Who
           What
           are
           lives
           Shanchun
           in
           C
           close
           Guo’s
           proximity
           previous
           to
           residential
           Shanchun
           addresses?
           C
           Guo?




           SHOW
           SHOW
           MORE
           MORE




           What
           Does
           Shanchun
           does
           C
           Shanchun
           Guo
           C
           have
           Guo


7 of 10                                                                                                         5/27/2021, 4:27 PM
Shanchun C Guo, (215) 725-1530, 7930 Barnes St, Philadelphia, PA | N...          https://nuwber.com/person/563a888098f8a849c1f7fc0a
               Case 2:21-cv-00996-JS-AYS Document 26 Filed 07/20/21 Page 35 of 40 PageID #: 145
                              PERSON    PHONE        ADDRESS

                               First and Last Name                 City, State                                 LOG IN




           States
           government
           CONTROL
           or
           any
           Terms
           YOUR
           Federal
           &
           or
           Conditions
           LISTING
           |State
            Who
            What
            Privacy
            government
            areAre you
            is
            Policy
            agency.
           Shanchun
           the
              Shanchun C
           people
           C
              Guo? Don’t
           associated
           Guo’s
           with
           sign?
              feel
           Shanchun
              comfortable
           C
           Guowith your
           based
              info on our
           on
              site?
           the
           place
           of We respect
              your choice
           work
           or to stay
           residence?
              private.
              Nuwber opt
              out is simple
              and quick.
              Follow our
           SHOW
              video
           MORE
              instructions
              to remove
              your listing.
           Are
           there
           anyNUWBER
           other
              OPT OUT
           people
           named
           Shanchun
           C
           Guo
           living
           in
           the
           same
           area?



8 of 10                                                                                                         5/27/2021, 4:27 PM
Shanchun C Guo, (215) 725-1530, 7930 Barnes St, Philadelphia, PA | N...          https://nuwber.com/person/563a888098f8a849c1f7fc0a
                Case 2:21-cv-00996-JS-AYS Document 26 Filed 07/20/21 Page 36 of 40 PageID #: 146
                             PERSON     PHONE        ADDRESS

                               First and Last Name                 City, State                                 LOG IN

           a
           consumer
           reporting
           agency
           as
           de�ned
           by
           the
           Fair
           Credit
           Reporting
           Act
           (FCRA)
           and
           we
           do
           not
           provide
           consumer
           reports.
           This
           website
           shall
           not
           be
           used
           to
           make
           credit
           decisions,
           credit
           granting
           or
           denial,
           credit
           monitoring,
           account
           reviews,
           insurance
           underwriting,
           employment
           or
           housing
           decisions,
           tenant
           screening,
           or
           any
           for
           purpose
           protected
           under
           the
           FCRA.
           Nuwber
           reports
           contain
           information
           obtained
           from
           federal,
           state,
           and
           local
           government
           agencies.
           As
           such,
           the
           information
           may
           not
           always
           be
           100%
           accurate,
           complete,




9 of 10                                                                                                         5/27/2021, 4:27 PM
Shanchun C Guo, (215) 725-1530, 7930 Barnes St, Philadelphia, PA | N...          https://nuwber.com/person/563a888098f8a849c1f7fc0a
                Case 2:21-cv-00996-JS-AYS Document 26 Filed 07/20/21 Page 37 of 40 PageID #: 147
                             PERSON     PHONE        ADDRESS

                               First and Last Name                 City, State                                 LOG IN




           or
           up
           to
           date.
           Nuwber
           does
           not
           make
           any
           representation
           or
           warranty
           about
           the
           accuracy
           of
           the
           information.




10 of 10                                                                                                        5/27/2021, 4:27 PM
▷ 2157251530 - Who is calling from 215-725-1530? | Telephone Directories                       https://www.telephonedirectories.us/Phone/2157251530
              Case 2:21-cv-00996-JS-AYS Document 26 Filed 07/20/21 Page 38 of 40 PageID #: 148


                                                                                        People Search          Phone Search


                                                                       Phone Search



                               2157251530               Who is calling from
                                                       215-725-1530?

               Search by name or phone number                                                                                    




                                                       Shanchun Guo                      Exact Match


              Current Address: 7930 Barnes St, Philadelphia, PA. 19111

               Phone: 2157251530

               Link: Call now 2157251530

               Show on map: View on Google maps




                      More Results For: Shanchun                       Guo

            *The data shown comes from public sources. If you want to delete or modify

            information please use our Editing tool.




1 of 3                                                                                                                          5/27/2021, 4:28 PM
▷ 2157251530 - Who is calling from 215-725-1530? | Telephone Directories                              https://www.telephonedirectories.us/Phone/2157251530
              Case 2:21-cv-00996-JS-AYS Document 26 Filed 07/20/21 Page 39 of 40 PageID #: 149


                                                                                             People Search                Phone Search




                               Your experience or question about this number

                                 Share with:
                                                             Name



                                                                  Be the �rst to comment.




                             Address records
                7930 Barnes St, Philadelphia, PA. 19111
               A. Galbreath ( 2157221347)

               Lavmichael Respass ( 2157252657)

               M. Respass ( 2157252657)

               Peta Robinson ( 2157452674)

               Peta Gaye Robinson Mcfarland ( 2157452674)

               Petagaye Robinson ( 2157452674)

               R. Zhang ( 2156352545)

            *The data shown comes from public sources. If you want to delete or modify information please use our Editing tool.




2 of 3                                                                                                                                 5/27/2021, 4:28 PM
▷ 2157251530 - Who is calling from 215-725-1530? | Telephone Directories             https://www.telephonedirectories.us/Phone/2157251530
              Case 2:21-cv-00996-JS-AYS Document 26 Filed 07/20/21 Page 40 of 40 PageID #: 150


                                                                              People Search          Phone Search

               Company: VERIZON PENNSYLVANIA, INC.

               Type: RBOC

               Rate Center: PHLDLPHZN4

               OCN code: 9208

               CLLI: PHLAPAPIDS0

               Lata code: 228

               Coordinates: 40.0605, -75.0847


                  Show More Results For:        215-725-1530



               Search by name or phone number                                                                          




                      Home

                      Login

                      Removal

                      Privacy

                      Sitemap


                                                                                                                  Follow us:

                                                                                                                  
                     2021 All rights reserved
         




3 of 3                                                                                                                5/27/2021, 4:28 PM
